Citation Nr: 1100390	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-38 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than May 15, 2001, for 
the award of service connection and for residuals of a neck 
injury, to include on the basis of clear and unmistakable error 
(CUE) in a May 16, 1996 RO rating decision.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2008 rating decision in which the RO, inter alia, 
denied an earlier effective date for the award of service 
connection for residuals of a neck injury.  In March 2008, the 
Veteran filed a notice of disagreement (NOD) and claimed the 
presence of CUE.  A statement of the case (SOC) was issued in 
November 2008 in which the Decision Review Officer (DRO) found no 
CUE in a May 11, 2004 RO rating decision, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2009.  In April 2009, the Board 
remanded the claim to the RO to afford the Veteran the 
opportunity to testify at a Board hearing.

In June 2009, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In March 2010, the Board recharacterized the claim as entitlement 
to an effective date earlier than May 15, 2001 for the award of 
service connection for residuals of a neck injury, to include on 
the basis of CUE in a May 16, 1996 RO rating decision.  As the 
Board explained, although the RO had previously characterized the 
claim differently, the Veteran had clarified that he was actually 
claiming CUE in the May 16, 1996 RO rating decision.  The RO, 
however, had never addressed the question of whether there was 
CUE in the May 16, 1996 RO rating decision.  Hence, the Board 
remanded the claim to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for consideration of the Veteran's 
specific contentions.  After accomplishing the requested action, 
the AMC continued to deny the claim (as reflected in an August 
2010 supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim on appeal have accomplished.

2.  In a May 16, 1996 rating decision, the RO denied service 
connection for residuals of a neck injury, to include as 
secondary to a service-connected left eye disability; although 
the Veteran was provided notice of this rating decision in a 
letter dated later that month, he did not appeal the decision.

3.  The Veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at the time 
of the May 16, 1996 rating decision, or that the RO incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time.

4.  On May 15, 2001, the RO received the Veteran's petition to 
reopen the claim for service connection for residuals of a neck 
injury, to include as secondary to a service-connected left eye 
disability.  

5.  In a May 2004 rating decision, the RO granted service 
connection for residuals of a neck injury and assigned an 
effective date of May 15, 2001 (the date of the request to reopen 
the claim for service connection).

6.  In May 2007, the Veteran filed a claim for an effective date 
earlier than May 15, 2001 for the award of service connection for 
residuals of a neck injury.




CONCLUSIONS OF LAW

1.  The May 16, 1996 rating decision in which the RO denied 
service connection for residuals of a neck injury is not shown to 
involve CUE, and is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105, 
20.302(a), 20.1103 (2010).

2.  The claim for an effective date earlier than May 15, 2001, 
for the award of service connection for residuals of a neck 
injury, to include on the basis of CUE, is without legal merit.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

In the present appeal, the November 2008 SOC and the August 2010 
SSOC included citation to the provisions of 38 C.F.R. § 3.400 and 
discussion of the legal authority governing effective dates for 
awards of compensation.  The August 2010 SSOC explained the 
reasons for the denial of the Veteran's request for an earlier 
effective date, to include on the basis of CUE in the May 16, 
1996 RO rating decision.  Moreover, the Veteran has been afforded 
the opportunity to offer testimony and present evidence and 
argument with respect to the claim on appeal.  The Board finds 
that these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist imposed 
by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Moreover, to the extent that the Veteran argues that there was 
CUE in a prior RO decision, given the parameters of the law 
surrounding CUE claims (as explained in more detail below), the 
duties to notify and assist imposed by the VCAA are not 
applicable to such claims.  See Parker v. Principi, 15 Vet. App. 
407 (2002).

II.  Analysis

Generally, the effective date for a grant of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2010).  For reopened claims, the effective date is also 
generally the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly-authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The basic facts in this case are not in dispute. 

The Veteran's service treatment records (STRs) reflect that he 
sustained an injury to his left eye during a fight, which 
resulted in a loss of peripheral vision.  In a January 1971 
rating decision, the RO awarded service connection for a left eye 
disability, characterized as a traumatic visual field defect.  

The Veteran filed his original claim for service connection for 
residuals of a neck injury, to include as secondary to a service-
connected left eye disability, in January 1996.  He said that he 
had walked into a beam at work and injured his neck, which 
resulted in a triple laminectomy.  He asserted that he walked 
into the beam because of the visual defect of his left eye.  
Private medical records from St. Vincent's Hospital reflect that 
the Veteran sustained an injury at work when he walked into a 
beam.  In August 1987, he underwent cervical fusion and 
diskectomies.

The report of an April 1996 VA examination reflects the Veteran's 
history included accidently running into a heavy metal beam with 
his head and hyperextending his neck.  The Veteran reported that 
this happened because of the peripheral vision loss in his left 
eye.  The examiner diagnosed the Veteran with cervical 
degenerative disc disease (DDD), status post laminectomy and 
cervical fusion, C4, C5, C6.  The examiner opined that it was 
"reasonable to assume that this type of hyperextension injury 
could end result in disc injury such as [the Veteran] 
experienced."  The examiner did not offer a medical opinion on 
the question as to whether the work accident happened because of 
the peripheral vision loss of the left eye.

In a May 16, 1996 rating decision, the RO denied service 
connection for residuals of a neck injury on this basis that 
there was no medical evidence that his visual defect cause his 
work accident.  Although notified of the May 16, 1996 denial, the 
Veteran did not appeal the decision.  Accordingly, unless an 
exception to finality applies, that decision became final (and, 
hence, provides no basis for assignment of any subsequently 
granted claim for service connection).  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.

On May 16, 2001, the Veteran filed a petition to reopen the claim 
for service connection for residuals of a neck injury.  In a 
November 2001 rating decision, the RO declined to reopen the 
claim, and the Veteran appealed.  In connection with his appeal, 
an April 2004 VA examiner opined that the cervical spine injury 
was secondary to trauma caused by lack of peripheral vision on 
the left, leading to mild loss of muscle tone in the upper 
extremities.  While in appellate status, a Decision Review 
Officer at the RO issued a May 2004 rating decision awarding 
service connection for residuals of a neck injury, effective May 
15, 2001.  

The Board points out that the Veteran did not timely appeal the 
effective date for the award of residuals of a neck injury that 
the RO assigned in the May 2004 rating decision.  Although 
notified of the award in a letter dated that month, the Veteran 
did not initiate an appeal of the assigned effective date within 
one year of the May 2004 notification.  See 38 C.F.R. §§ 20.201, 
20.302.  Hence, that rating decision, as it pertains to the 
assigned effective date, is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.   

The Veteran filed the claim culminating in the current appeal in 
May 2007.  While the Veteran now seeks to establish an earlier 
effective date for the award of service connection for residuals 
of a neck injury, the United States Court of Appeals for Veterans 
Claims (Court) has held that such a freestanding claim for an 
earlier effective date attempts to vitiate the rule of finality.  
See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As 
explained in Rudd, if a claimant desires an effective date 
earlier than that assigned in a RO decision, the claimant must 
perfect a timely appeal as to that decision.  Otherwise, the 
decision becomes final and the only basis for challenging the 
effective date is CUE.
 
In this case, the Veteran has alleged CUE in the RO's May 16, 
1996 rating decision in an attempt to overcome the finality of 
that decision and obtain an earlier effective date.  See 38 
C.F.R. § 3.105.  Specifically, the Veteran alleges that the April 
1996 VA examination was inadequate and that the RO should have 
requested a medical opinion regarding whether the neck injury was 
caused by the service-connected left eye disability.  
Essentially, he argues that but this claimed error, the May 16, 
1996 rating decision would have been favorable.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and amended.  
A finding of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the 
United States Court of Appeals of Veterans Claims (Court) has 
established a three-prong test.  The three prongs are: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than simple 
disagreement on how the facts were weighed or evaluated), or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and of the 
sort which, if it had not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the kind 
of error in fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the RO, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is accepted, 
if it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

The Board notes that a claim of CUE is a collateral attack on an 
otherwise final rating decision by a VA regional office.  Smith 
v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is 
a presumption of validity that attaches to a final decision, and 
when such a decision is collaterally attacked the presumption 
becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on CUE 
has a much heavier burden than that placed on a claimant who 
seeks to establish prospective entitlement to VA benefits.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, the Veteran's 
allegations simply do not meet the criteria noted above.

In this case, the Veteran's allegation of CUE is that that VA 
failed to properly assist him in the development of his claim by 
not seeking a proper medical opinion regarding the relationship 
between his left eye disability and his neck injury.  However, 
the Board notes that allegations that the VA failed in its duty 
to assist are, as a matter of law, insufficient to plead CUE.  
See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an 
incomplete record, factually correct in all other respects, is 
not clearly and mistakably erroneous).

Thus, notwithstanding the alleged error in the May 16, 1996 RO 
rating decision, CUE has not been established.   Absent a finding 
of CUE in the prior decision-which, as indicated, has not been 
validly shown here-the prior claim was finally resolved; hence, 
the claim cannot provide a basis for the assignment of an earlier 
effective date.

The pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  As, on 
these facts, no effective date for the award of service 
connection for residuals of a neck injury, earlier than May 15, 
2001, is assignable, the claim for an earlier effective date for 
the award of service connection must be denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than May 15, 2001, for the award of 
service connection for residuals of a neck injury, to include on 
the basis of CUE in a May 16, 1996 RO rating decision, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


